Citation Nr: 0911096	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for psychiatric 
disabilities, to include generalized anxiety disorder with 
passive-dependent personality and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1967 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision, which 
denied reopening the appellant's claim of service connection.  

The appellant originally brought a claim of service 
connection for a nervous condition in May 1994, which was 
analyzed as a general anxiety disorder, and denied in a 
September 1994 rating decision because he was diagnosed in-
service with a non-service connectable personality disorder 
and there was no continuity of symptoms between his diagnosed 
general anxiety disorder and those symptoms experienced in 
service.  In May 2003, the appellant sought to reopen his 
claim of service connection for a stress disorder.  In a 
September 2008 supplemental statement of the case (SSOC), the 
RO denied the service connection claim and analyzed it under 
a generalized anxiety disorder with passive-dependent 
personality, to include a depressive disorder.  

The appellant testified during a video hearing before the 
undersigned in March 2007.  A transcript of that hearing is 
of record.  During the hearing, he indicated that he received 
disability benefits from the Social Security Administration 
(SSA) and psychiatric treatment from a private medical 
physician.  In August 2007, the Board remanded the case for 
further evidentiary development.  The case has been returned 
for appellate consideration.


FINDINGS OF FACT

1. An unappealed RO rating decision dated in September 1994, 
of which the appellant  was notified in October 1994, denied 
the claim of service connection for a psychiatric disability.

2. Additional evidence received since the September 1994 
rating decision does not raise the possibility of 
substantiating the appellant's claim for service connection 
for a psychiatric disability.


CONCLUSIONS OF LAW
	
1. The September 1994 rating decision, denying the claim of 
service connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2. New and material evidence has not been submitted for the 
claim of entitlement to service connection for a psychiatric 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by him or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	New and Material Evidence

The appellant previously filed a claim of service connection 
for his psychiatric disabilities in May 1994.  As provided 
above, that claim was denied in a September 1994 rating 
decision on the basis the appellant's in-service diagnosis of 
passive-dependent personality disorder cannot be service 
connected and there was no continuity of symptoms between his 
diagnosed generalized anxiety disorder and the symptoms he 
experienced during service.  The appellant did not initiate 
an appeal and the underlying decision became final.  
38 U.S.C.A. §§ 7104.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

During the appellant's prior claim, the claims file contained 
service treatment records and an August 1994 VA examination 
report.  The service treatment records show that he underwent 
treatment for nervousness and sleeplessness beginning in 
March 1967.  In May 1967, the appellant was hospitalized and 
diagnosed with passive-dependent personality disorder.  In 
July 1967, he was also diagnosed with extreme depression, 
with the same manifesting symptoms (e.g. Sleeplessness and 
nervousness in addition to worthlessness).  The appellant was 
discharged from service in October 1967 for passive-
personality disorder.  Further, the August 1994 VA 
examination report shows that the appellant continued to 
complain of the same symptoms of nervousness and 
sleeplessness as were described in the service treatment 
records.  During the examination, the examiner assessed the 
appellant with general anxiety disorder.  

Since the appellant's prior claim, the following records have 
been associated with the file:  SSA medical records, a SSA 
determination of disability benefits, private treatment 
records dated from November 2002 to December 2006, a medical 
statement dated August 2005, a statement from the Veteran 
dated in May 2003, and VA treatment records dated from 
September 2001 to March 2006.  

The SSA medical records and SSA decision granting disability 
benefits relate to his non-service connected back and lower 
extremity disabilities.  They are, therefore, immaterial to 
the appellant's service connection claim.  See 38 C.F.R. 
§ 3.159(a).

The private treatment records, at least in part, provide that 
the appellant sought treatment for anxiety, depression and 
insomnia.  Specifically, in a July 2003 treatment note, the 
physician indicated that these stress-related problems had 
worsened but related them to job related stressors.  This 
evidence does not appear to substantiate the appellant's 
claim and as such is immaterial.  See 38 C.F.R. § 3.159(a).

It should be noted that during the video hearing, the 
appellant also indicated that a Dr. Smith from London, 
Kentucky treated his psychiatric disorders.  The Board 
remanded the case and directed the RO to assist him in 
obtaining these records.  Despite the RO's assistance, the 
appellant did not submit a release form authorizing VA to 
obtain these records.  Because the "duty to assist" the 
appellant in the development of facts pertinent to his claim 
is not a "one-way street," the Board concludes that he has 
lost the opportunity to have VA assist him in obtaining these 
private treatment records.    

Further, an August 2005 statement from a medical provider was 
associated with the file.  The unidentified, medical provider 
indicated he was unable to determine what the appellant's 
mental health disabilities, diagnosed as anxiety, depression, 
and personality changes, were related to.  Because this 
evidence does not appear to substantiate the appellant's 
claim, the Board considers it immaterial.  See 38 C.F.R. 
§ 3.159(a).

Additionally, the VA treatment records indicate complaints of 
and treatment for depression, anxiety, and psychosis NOS 
manifested by nervousness and sleeplessness.  An October 2005 
psychiatric evaluation report indicates that the appellant 
reported in-service psychiatric problems and provided that 
the only other psychiatrist he had seen was during his 
military service.  This newly submitted evidence is also not 
material because there remains no indication his symptoms or 
diagnosed disabilities are related to service.  

The additional medical evidence merely documents that the 
appellant has been diagnosed with and treated for psychiatric 
disabilities since his military service, a matter that had 
been established at the time of the prior final denial. 
However, there is still no competent medical evidence of 
record which relates the etiology of any psychological 
disorder to active service. See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for a psychiatric disability was not previously 
submitted to agency decision makers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim. As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a). Inasmuch as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  The claim is 
therefore denied.


II.	Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), Court held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

VCAA letters dated in October 2003, July 2006 and August 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  These letters 
described VA's duties to assist the appellant in developing 
his claim.  The appellant was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The letters informed him that additional information 
or evidence was needed to support the claim.

In addition, specifically in the context of a request to 
reopen, as is this case, the claimant must also be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   The letters 
provided to the appellant in October 2003, July 2006, and 
August 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied. Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ. Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation." Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Although the notice letters detailed above were not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice. Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case following the 2006 and 2007 letters - most recently 
by way of a Supplemental Statement of the Case issued in 
September 2008.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication. The Board, therefore, finds 
that VA has discharged its duty to notify.   


The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records were 
obtained in connection with his initial claim, and there is 
no allegation relevant records remain outstanding.  VA also 
obtained his VA and private medical records and his records 
from the Social Security Administration.  

The Board recognizes that the appellant has not been afforded 
a VA examination regarding his claim. However, an examination 
is not necessary if no new and material evidence has been 
received. 38 C.F.R. § 3.159(c)(4)(iii). As explained above, 
the appellant has not submitted new and material evidence 
here and therefore a VA examination was not required.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability, to include generalized anxiety 
disorder with passive-dependent personality and depressive 
disorder, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


